                                                                             USDC SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                 DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                DATE FILED: 7/14/2021
---------------------------------------------------------------------- X
                                                                       :
MOHAMMED BOUHAJRAH,                                                    :
                                                                       :
                                    Plaintiff,                         :
                                                                       :
                  -v-                                                  :   18-CV-11391 (VEC)
                                                                       :
HILL DELI GROCERY CORP., AZAAL DELI                                    :       ORDER
GROCERY CORP., ANA DELI GROCERY CORP.,                                 :
AND NASSER ALMASMARY,                                                  :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on October 18, 2019, Mohammad Al Sawaeer filed a notice of appearance on

behalf of Defendants Hill Deli Grocery Corp., Azaal Deli Grocery Corp., and Ana Deli Grocery

Corp. (collectively, “the Corporate Defendants”), Dkt. 54;

        WHEREAS a bench trial in this matter is scheduled to begin on Monday, July 26, 2021 at

10:00 A.M., Dkt. 87;

        WHEREAS the final pretrial conference is scheduled for Wednesday, July 21, 2021 at 2:00

P.M., id.;

        WHEREAS on July 13, 2021, Mohammad Al Sawaeer, counsel for the Corporate

Defendants, filed a motion to withdraw, Dkt. 90;

        WHEREAS Mr. Al Sawaeer contends that he has been unable to reach Yehya A. Hadash,

the owner of the Corporate Defendants, for over a year, despite repeated attempts to contact him,

id.;

        WHEREAS “[a] client’s failure to cooperate with his attorney constitutes a ‘satisfactory

reason’ for the attorney's withdrawal,” Liang v. Lucky Plaza Rest., No. 12-CV-5077, 2013 WL

3757036, at *2 (S.D.N.Y. July 17, 2013) (collecting cases); and
       WHEREAS Mr. Al Sawaeer filed proof of service of the motion to withdraw on Mr.

Hadash, id.;

       IT IS HEREBY ORDERED that the Corporate Defendants must respond to Mr. Al

Sawaeer’s motion to withdraw by no later than Wednesday, July 28, 2021. The Corporate

Defendants’ response must be made through counsel; Mr. Hadash, as a layperson, may not file

papers on behalf of anyone other than himself. See 28 U.S.C. § 1654; Fed. R. Civ. P. 11(a); see

Lattanzio v. COMTA 481 F.3d 137, 139–40 (2d Cir. 2007). If the Corporate Defendants fail to

respond to the motion to withdraw on or before July 28, 2021, the Court will presume that they do

not object to Mr. Al Sawaeer being permitted to withdraw; the Court will then grant Mr. Al

Sawaeer’s motion. If the Corporate Defendants respond to the motion to withdraw, Mr. Al

Sawaeer’s reply in support of his motion is due no later than Wednesday, August 4, 2021.

       IT IS FURTHER ORDERED that the Corporate Defendants must inform the Court by no

later than July 28, 2021, whether they intend to continue defending this action. That notice must be

made through counsel as noted above. If the Corporate Defendants fail to notify the Court by July

28, 2021 that they intend to continue defending this action, the Court will presume that they have

elected not to defend this action and will direct Plaintiff to move for an order to show cause why

default judgment should not be entered against the Corporate Defendants, in accordance with this

Court’s Individual Practices.

       IT IS FURTHER ORDERED that the final pretrial conference, currently scheduled for

Wednesday, July 21, 2021 at 2:00 P.M., and the bench trial, currently scheduled to commence on

Monday, July 26, 2021 at 10:00 am, are adjourned sine die.

       The Clerk of Court is respectfully directed to mail a copy of this order to Yehya A. Hadash



                                                  2
at 1704 Van Buren Street, Apartment 3B, Bronx, New York 10460, and to note the mailing on the

docket.



SO ORDERED.

                                                       _____________________________
                                                   _________________________________
Date: July 14, 2021                                      VALERIE CAPRON
                                                                    CAPRONI  NI
      New York, New York                                 United States District Judge




                                               3
